DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3. 	Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over 
Lin et al., (IDS: US Pat. Appln. Pub. 2013/0062761, hereinafter Lin).

Regarding claim 9, Lin discloses a method (see an embodiment of Fig. 8), comprising:
attaching a plurality of dies including a first die and a second die to a carrier substrate (see integrated circuit/IC 116b, 116c; 100 respectively in Fig. 8; para 0040).
Lin further teaches further processing in an embodiment (Fig. 17), including:  
a molding compound (MC) comprising an insulating material is placed around lateral sides of the first die and the second die after conventionally removing the carrier and an adhesive (see 124b in Fig. 17 para 0036-0038);
depositing a first insulating dielectric material/FDM (for example, polyimide 124a in Fig. 17; para 0036, 0043) over the MC;
forming a first redistribution layer/(RDL (112, 134 in Fig. 17; para 0041-0043) over and through the FDM, the first RDL  being electrically coupled to the first die and the second die;
forming a plurality of conventional vias including a first via (see vertical via connections in 112 in Fig. 17, vias not numerically referenced; para 0041) over and electrically coupled to the first RDL;
attaching a third die (see IC 116a in Fig. 17; para 0040) over the first RDL;
forming a second via over and electrically coupled to the third die, the second via extending through a second DL (see upper via of 112 electrically connecting 116a in the DL 108/104 respectively in Fig. 17, the via not numerically referenced); and
forming a plurality of connectors over the third die, the plurality of connectors comprising a first connector and a second connector (see respective bumps 128 in Fig. 17; para 0045), the first connector being electrically coupled to the first die, the second connector being electrically coupled to the third die 
(Fig. 8, 17-19).
	It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to incorporate the method as recited in claim 9, so that the desired multilevel packaging process providing the connectors to the plurality of respective dies can be achieved in Lin’s method.
	
Regarding claim 10, Lin teaches substantially the entire claimed method as applied to claim 9 above, including a bottom surface of the first DM physically contacting the MC, a first contact pad of the first die, and a second contact pad of the second die (see 124a, 124b, 136, 120b, 118b, 122b; 136, 120c, 118c, 122c respectively in Fig.17; para 0043-0044).
	
Regarding claim 11, Lin teaches substantially the entire claimed method as applied to claim 9 above, including the second DM being different from the MC as required (see 104 and 124b respectively in Fig. 17; para 0031, 0036. 

Regarding claim 12, Lin teaches substantially the entire claimed method as applied to claim 9 above, including a third via electrically coupling the first via to the first die (see 134, via of 112 and 116b respectively in Fig. 17).
 
Regarding claim 13, Lin teaches substantially the entire claimed method as applied to claim 9 above, including forming a third DL above and around the first via (see 130 in Fig. 19; para 0045).

4. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over 
Lin et al., (IDS: US Pat. Appln. Pub. 2013/0062761, hereinafter Lin) in view of Suthiwongsunthorn et al., (US Pat. Appln. Pub. 2015/0357256, hereinafter Suthi).

Regarding claim 14, Lin teaches substantially the entire claimed method as applied to claim 9 above, except the MC comprising a concave upper surface.
	Suthi teaches a method wherein an upper surface of an encapsulating/MC comprises a concave surface providing the desired surface topography (see 250 in Fig. 12c; para 0094).
	Lin and Suthi are analogous art because they are directed to Chip Packaging/Encapsulation and Interconnect technology art and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lin, because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art at the time, before the effective filing date of the claimed invention, to provide the MC comprising a concave upper surface, as taught by Suthi, so that the desired surface topography/profile having reduced stress can be provided in Lin’s method.

				
Allowable Subject Matter
5.	Claims 1-8 and 15-20 are allowed.
Reasons for Allowance
6.	The following is an examiner's statement of reasons for allowance: 
The references of record either alone or in combination, do not teach the limitations [A], or [B] in a method of forming a plurality of redistribution layers connecting respective dies, as follows:
[A] “forming a first dielectric layer over the carrier substrate and around lateral sides of the first die; laminating a second dielectric layer over the first die”, “forming a sacrificial material over the first redistribution layer”, “forming a second via in the second opening, the second via being electrically coupled to the first redistribution layer; removing the sacrificial material” and “forming a second redistribution layer over the third dielectric layer, the second redistribution layer comprising a third via electrically coupled to the second die”  
[B] “encapsulating the first die in an encapsulant, an upper surface of the encapsulant extending from the first die; depositing a first dielectric material over the encapsulant and the first die, the first dielectric material physically contacting the upper surface of the encapsulant and the upper surface of the first die”, “forming a conductive feature over the first redistribution layer; after forming the conductive feature, attaching a second die over the first redistribution layer” and “forming a second redistribution layer over and through the second dielectric material, the second redistribution layer further extending through a passivation layer of the second die to a contact pad of the second die”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN PAREKH whose telephone number is (571)272-1663.  The examiner can normally be reached on 10:30AM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 2-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN PAREKH/Primary Examiner, Art Unit 2811